UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6997


CHARLES M. CASSELL, III,

                Plaintiff – Appellant,

          v.

FNU DAWKINS, Dr.; DAVID GUINN, P. A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00089-FDW)


Submitted:   January 29, 2015                Decided:   April 2, 2015


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles M. Cassell, III seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint

pursuant   to   28   U.S.C.   §§   1915(g),     1915A(a),    (b)(1)     (2012).

Although we conclude that Cassell did not have three qualifying

previous   “strikes”    as    necessary    to   justify     dismissal    under

28 U.S.C. § 1915(g), as the district court found, we nonetheless

affirm for the reasons given by the district court for dismissal

under § 1915A(a), (b).        Cassell v. Dawkins, No. 5:14-cv-00089-

FDW (W.D.N.C. June 16, 2014).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                     2